Order entered June 16, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00511-CR
                               No. 05-21-00512-CR
                               No. 05-21-00513-CR
                               No. 05-21-00514-CR

                         OSCAR MALIK KING, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F17-71539-M, F21-00153-M,
                        F21-00154-M & F21-00155-M

                                    ORDER

      Before the Court is the State’s June 14, 2022 second motion for additional

time to file its brief. We GRANT the motion and ORDER the State’s brief filed as

of the date of this order.

                                            /s/   ERIN A. NOWELL
                                                  JUSTICE